Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.) Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

2.) Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/17/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

3.) Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)          the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)          the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an image capturing unit”, “a driving unit”, “a control unit”, “a reception unit”, “a display unit”, “another display unit”, “an operation unit”, “a transmission unit”, “a determination unit”, “a speed obtaining unit”, “a decision unit”, in claims 1-4 and 8-10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 

Claim limitations “an image capturing unit”, “a driving unit”, “a control unit”, “a reception unit”, “a display unit”, “another display unit”, “an operation unit”, “a transmission unit”, “a determination unit”, “a speed obtaining unit”, “a decision unit”, has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “an image capturing unit”, “a driving unit”, “a control unit”, “a reception unit”, “a display unit”, “another display unit”, “an operation unit”, “a transmission unit”, “a determination unit”, “a speed obtaining unit”, “a decision unit”,  coupled with functional language “configured to capture”, “configured to change”, “configured to control”, “configured to receive”, “configured to perform display”, “configured to perform display”, “configured to change”, “configured to transmit”, “configured to determine”, “configured to obtain a current driving speed”, “configured to decide”, without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-4 and 8-10 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  


Support for the structure that performs the functions of an image capturing unit are shown as being implemented by an imaging lens and an image sensor (Paragraph 0044 and Figure 1 of the publication to the instant application). The driving unit appears to be a mechanical driving system (pan, tilt and zoom driving mechanisms) for performing pan, tilt and zoom operation. A motor serves as a driving source of the pan driving mechanism, and an angle sensor for detecting the angle of the pan driving mechanism. A motor serves as a driving source of the tilt driving mechanism, and an angle sensor detects the angle of the tilt driving mechanism. The tilt driving mechanism is driven in a tilt direction by the motor being driven. A motor for a zoom lens, and a sensor detects the position of the zoom lens. The zoom lens is moved in an optical axis direction to change a focal length by the motor being driven. (Paragraphs 0049-0051 of the publication to the instant application). 
The display units are shown as being tally lamps that are turned on when the video images output from the cameras are live-distributed or recorded (Paragraphs 0027, 0030 of the publication to the instant application). The operation unit is shown as being a stick for moving the camera to be controlled (Paragraph 0040 and Figure 1 of the publication to the instant application). Support for the structure that performs the functions of a control unit, reception unit, a transmission unit, a determination unit and a speed obtaining unit, appear to be implemented by a processor and a memory that stores a program which is used by the processor to execute the claimed functions along with the algorithm shown in Figures 5-6, 10, 14 and 16 (Paragraphs 0046, 0048, 0052, 0091, 0138, 0143; Figures 5-6, 10, 14 and 16 of the publication to the instant application).


If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


4.) Allowable Subject Matter
Claims 1-14 are allowed.

The following is an examiner’s statement of reasons for allowance: 
In regard to independent Claim 1, the closest prior-art of record fails to teach or reasonably disclose the combination of the limitations to the claim that includes, “An image capturing apparatus comprising: 
a driving unit configured to change an image capturing direction of the image capturing unit; 
wherein the control unit is configured to control, in a case where the reception unit does not receive the first tally information, the driving unit to set a maximum speed of the driving unit at a first driving speed, and control, in a case where the reception unit receives the first tally information, the driving unit to set the maximum speed at a second driving speed lower than the first driving speed.”

Dependent Claims 2-4 are also allowed due to their dependence on allowed independent claim 1. 

With regard to independent Claim 5, the closest prior-art of record fails to teach or reasonably disclose the combination of the limitations to the claim that includes, “A method for controlling an image capturing apparatus, the method comprising: 
driving a driving unit for changing an image capturing direction of an image capturing unit; 
wherein the controlling includes, in a case where the first tally information is not received, controlling the driving unit to set a maximum speed of the driving at a first driving speed, and in a case where the first tally information is received, controlling the driving unit to set the maximum speed of the driving at a second driving speed lower than the first driving speed.”

Dependent Claim 6 is also allowed due to its dependence on allowed independent claim 5. 

Regarding independent Claim 7, the closest prior-art of record fails to teach or reasonably disclose the combination of the limitations to the claim that includes, “A non-transitory computer-readable storage medium storing a program for causing a computer to execute a method for controlling an image capturing apparatus, the method comprising: 
driving a driving unit for changing an image capturing direction of an image capturing unit; 
wherein the controlling includes, in a case where the first tally information is not received, controlling the driving unit to set a maximum speed of the driving at a first driving speed, and in a case where the first tally information is received, controlling the driving unit to set the maximum speed of the driving at a second driving speed lower than the first driving speed.”

In regard to independent Claim 8, the closest prior-art of record fails to teach or reasonably disclose the combination of the limitations to the claim that includes, “A control apparatus comprising: 
an operation unit configured to change an image capturing direction of an image capturing apparatus; 
wherein the transmission unit is configured to transmit, in a case where the determination unit does not determine that the state of the image capturing apparatus is the first tally state, the driving signal to set a maximum speed at a first driving speed, and transmit, in a case where the determination unit determines that the state of the image capturing apparatus is the first tally state, the driving signal to set the maximum speed at a second driving speed lower than the first driving speed.”

Dependent Claims 9-10 are also allowed due to their dependence on allowed independent claim 8. 

With regard to independent Claim 11, the closest prior-art of record fails to teach or reasonably disclose the combination of the limitations to the claim that includes, “A method comprising: 
performing an operation to change an image capturing direction of an image capturing apparatus; 
wherein the transmitting includes transmitting, in a case where the state of the image capturing apparatus is not determined to be the first tally state, the driving signal to set a maximum speed at a first driving speed, and transmitting, in a case where the state of the image capturing apparatus is determined to be the first tally state, the driving signal to set the maximum speed at a second driving speed lower than the first driving speed.”

Dependent Claims 12-13 are also allowed due to their dependence on allowed independent claim 11. 


Regarding independent Claim 14, the closest prior-art of record fails to teach or reasonably disclose the combination of the limitations to the claim that includes, “A non-transitory computer-readable storage medium storing a program for causing a computer to execute a method comprising: 
performing an operation to change an image capturing direction of an image capturing apparatus; 
wherein the transmitting includes transmitting, in a case where the state of the image capturing apparatus is not determined to be the first tally state, the driving signal to set a maximum speed at a first driving speed, and transmitting, in a case where the state of the image capturing apparatus is determined to be the first tally state, the driving signal to set the maximum speed at a second driving speed lower than the first driving speed.”


The following are the closest prior-art of record:

Hashiguchi (US Pub No.: 20160173755A1) discloses a motion controller device that allows users to easily share focus, zoom, and iris position control operations. A 

Kawada (US Patent No.: 7546033B2) discloses an imaging apparatus includes an imaging unit configured to convert an object image formed by an imaging optical system into an electrical signal, a power supply unit capable of being supplied with power from first and second power supply systems, and a control unit configured to cause the imaging unit to operate in different control modes according to whether power is supplied from the first power supply system or the second power supply system. In the first control mode is a control mode that enables the camera to function with higher 

However, none of the above references, either alone or in combination with the other prior-art of record, sufficiently teach the combination of the underlined limitations to the above claims. 




Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRITHAM DAVID PRABHAKHER whose telephone number is (571)270-1128.  The examiner can normally be reached on Monday to Friday 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 5712727372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






Pritham David Prabhakher
Patent Examiner
Pritham.Prabhakher@uspto.gov
/PRITHAM D PRABHAKHER/Primary Examiner, Art Unit 2697